Citation Nr: 9922369	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left knee shrapnel fragment wound, to 
include relaxed ligaments and post traumatic arthritis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1946 to November 
1948 and from October 1950 to May 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the veteran a 20 percent disability rating for his 
left knee disability, less than the maximum available 
benefit.

Service connection for a left knee relaxed ligament, with 
limited extension and shrapnel scar, was granted in a 
September 1952 rating decision, and a 30 percent evaluation 
was assigned.  This evaluation was decreased to 10 percent in 
a January 1956 rating decision.  In October 1995, the RO 
received the veteran's claim for an increased evaluation, 
which it granted in part, in a February 1996 rating decision, 
assigning a 20 percent disability rating.  The veteran then 
filed this appeal.  Subsequent to the Board's February 1998 
remand, the RO increased this evaluation to 30 percent, in a 
March 1999 rating decision.  This 30 percent evaluation 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

With respect to the Board's February 1998 remand, at that 
time, the veteran's claim was returned to the RO for 
consideration of additional evidence received after the 
veteran's appeal had been certified to the Board and so that 
the RO could obtain additional VA treatment records.  The RO 
was also directed to contact the veteran and request 
information as to any other treatment the veteran might have 
received for his left knee.  Review of the record indicates 
that the RO complied with the Board's directives, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).   The 
RO considered the additional evidence which had been 
submitted by the veteran and obtained the veteran's 
additional VA treatment records and incorporated them into 
the veteran's claims file.  The RO also contacted the veteran 
as to any other treatment he might have received.  The 
veteran did not respond to this request.  As mentioned above, 
the RO then increased the veteran's disability rating to 30 
percent.
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's left knee disability is manifested by 
continued and severe ligamentous instability.  

3.  The veteran's post traumatic left knee arthritis results 
in limitation of left knee extension to 20 degrees.


CONCLUSIONS OF LAW

1.  A 30 percent disability rating for residuals of a left 
knee shrapnel fragment wound, post traumatic arthritis, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 41, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (1998).

2.  A 30 percent disability rating for residuals of a left 
knee shrapnel fragment wound, relaxed ligaments, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to the 
VA's statutory duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a).  

I. Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's left knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Concerning evaluation of the 
veteran's relaxed ligament, the veteran is currently 
evaluated under Diagnostic Code 5257 (Knee, other impairment 
of), which provides for a maximum evaluation of 30 percent 
where there is evidence of severe recurrent subluxation or 
lateral instability.  The veteran now receives the maximum 
evaluation provided for under this diagnostic code.

However, concerning evaluation of the degenerative changes of 
the veteran's right knee, VAOPGCPREC 23-97 (July 1, 1997) 
authorizes multiple ratings where the veteran has both 
arthritis and instability of the knee, and there is evidence 
of additional disability.  As such, Diagnostic Code 5010 
(Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  In turn, Diagnostic Code 5003 
(Arthritis, degenerative) provides for rating on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint (or joints) involved.  However, where 
the limitation of motion for the specific joint (or joints) 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
joint affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rating can be based upon x-ray 
evidence.

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a 30 percent evaluation where extension is 
limited to 20 degrees, and a 40 percent evaluation (the next 
higher evaluation available) where extension is limited to 30 
degrees.  A maximum 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).


II.  Factual Background

The Board has reviewed all of the evidence of record 
pertaining to the history of the veteran's left knee 
disability, including the development of post traumatic 
arthritis, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
more remote clinical histories of record.  Here, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past or potential 
future disability.  See 38 U.S.C.A. § 1155 (West 1991); see 
also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's current level 
of disability consists of two VA examinations (conducted in 
January 1996 and in January 1999) and VA treatment records 
(dated from November 1994 to June 1997).

The January 1996 VA examination reflects the veteran's 
service medical history as to his left knee.  It also 
reflects the veteran's current complaints of daily stiffness 
and giving-way, particularly in the morning.  The veteran 
stated that he would have pain on prolonged standing or 
walking, with occasional swelling.  The veteran denied 
locking or significant swelling.  He also stated that he had 
to limp to ease the pain in his left knee and that his whole 
left leg had started to ache and bother him.  Physical 
examination found that the veteran walked with a limp, 
favoring his left lower extremity.  Range of motion of the 
left knee was minus five degrees of full extension, with 
flexion to 140 degrees.  There was some slight tenderness 
along the medial joint line.  Overall, the veteran had a mild 
thickening of the left knee indicative of early degenerative 
arthritic changes.  The medial collateral ligament and 
lateral collateral ligament were strong.  At first, the 
examiner believed the veteran's anterior cruciate ligament to 
be slightly lax, but it was noted that the primary 
ligamentous laxity was in the posterior cruciate ligament, in 
which the knee shifts posteriorly rather than shifting 
anteriorly.  A contemporaneous x-ray study of the left knee 
showed joint space narrowing of the medial compartment, with 
associated bony sclerosis and osteophyte formation, which was 
consistent with osteoarthritis.  There was some lesser 
involvement of the lateral compartment, and similar changes 
were seen in the patellofemoral compartment.  No acute 
dislocations were seen.  The examiner's diagnosis was, in 
pertinent part, mild instability and laxity of the left knee, 
due to injury of the posterior cruciate ligament, with 
gradual development of degenerative arthritic changes.

The VA treatment records (dated from November 1994 to June 
1997) reflect the veteran's reports of a long history of left 
knee pain and decreased range of motion, due to the shrapnel 
fragment wound.  A March 1997 entry indicates that the 
veteran's extension was to 10 degrees and that flexion was to 
110 degrees.  A March 1997 x-ray study showed a decrease at 
the medial space, consistent with mild degenerative joint 
disease changes.  A May 1997 MRI of the left knee revealed 
tricompartmental osteoarthritic changes and bursitis, and a 
progress note (dated in June 1997) shows that the veteran's 
extension was limited to 5 degrees, with flexion to 110 
degrees.

The January 1999 VA examination also reflects the veteran's 
service medical history as to his left knee.  It also 
reflects the veteran's complaints of pain in the knee on a 
daily basis.  The veteran stated that his knee seldom swelled 
but that it gave out on him almost all of the time.  The 
veteran reported having used a cane in the past, and 
currently he used a brace.  The veteran walked with an 
extreme limp, and he could only walk about five minutes at a 
time before his leg got tired and started hurting.  Standing 
for prolonged periods was a problem, and sitting for a long 
time could also be a problem.  Squatting and stairs were 
impossible.  The veteran stated that he took Relafen and 
Tylenol for pain.  Physical examination of the left knee 
found extension limited to 20 degrees, with flexion to 120 
degrees.  Range of motion of the right knee, by comparison, 
was zero degrees extension and 140 degrees of flexion.  The 
veteran had gross posterior laxity of the left knee and was 
stable to varus/valgus stress.  There was also crepitus with 
range of motion.  The examiner's diagnoses were severe, post 
traumatic arthritis of the left knee and continued severe 
instability of the left knee.


III.  Application and Analysis

Upon review of the current clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 
separate 30 percent evaluation is warranted for the veteran's 
post traumatic arthritis of the left knee, residual of a 
shrapnel fragment wound.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Initially, the Board wishes to stress to the veteran that he 
receives the maximum disability rating allowed (30 percent) 
under the schedular criteria addressing impairment of the 
knee, with severe recurrent subluxation or lateral stability.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.  VA 
regulations, however, as interpreted by the Office of the 
General Counsel, permit a separate rating under Diagnostic 
Codes 5003 and 5010 in this instance, as the veteran's left 
knee disability is also manifested by arthritis and 
limitation of motion.  See VAOPGCPREC 23-97.  Accordingly, 
the Board's consideration of the veteran's entitlement to an 
increased evaluation now focuses on the disabling effects of 
the veteran's post traumatic arthritis and the provisions 
found in Diagnostic Codes 5003 and 5010.

As discussed above, Diagnostic Code 5010 (Arthritis, due to 
trauma) provides for rating as degenerative arthritis.  
Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  Where the limitation of motion for the 
specific joint (or joints) involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rating can 
be based upon x-ray evidence.

Here, the clinical evidence of record indicates that the 
veteran's left knee is limited in its motion.  Indeed, upon 
VA examination in January 1999, the veteran's extension of 
his left knee was limited to 20 degrees.  Diagnostic Code 
5261 (Leg, limitation of extension of) provides for a 30 
percent evaluation where extension is limited to 20 degrees.  
In accordance with Pernorio, supra, the Board is of the 
opinion that the limitation of extension constitutes 
symptomatology which is entirely separate from and does not 
overlap with the instability resulting from the ligamentous 
laxity, provided for by Diagnostic Code 5257.  As such, 
separate disability ratings are appropriate under the 
provisions of 38 C.F.R. § 4.14.

Therefore, the veteran is entitled to a 20 percent evaluation 
for post traumatic arthritis of the left knee, separate from 
his current evaluation under Diagnostic Code 5257.  In 
effect, the veteran retains his current 30 percent evaluation 
for left knee instability and receives an additional 30 
percent evaluation for arthritis, with the combined 
evaluation to be determined by the RO under governing law and 
regulation.

As for any higher evaluation as to either the veteran's left 
knee instability or his post traumatic arthritis, the Board 
notes that evidence indicating that the left knee is 
ankylosed is required, see 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256, or that the veteran's extension is 
limited to 30 degrees.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5261.  In this respect, the Board finds no 
evidence that the veteran's left knee is either ankylosed or 
limited in its extension to 30 degrees, as the record is 
currently presented.  As such, the evidence presented is not 
so evenly balanced as to require application of the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 1991); 
see also 38 C.F.R. § 4.7.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  While there is evidence of limitation of motion 
of the veteran's left knee, the clinical evidence of record 
does not suggest that it results in functional impairment 
beyond what is contemplated by a 30 percent evaluation under 
Diagnostic Code 5261.  Specifically, the Board reiterates 
that the veteran's extension was limited to 20 degrees upon 
VA examination in January 1999.  Prior to that, the record 
indicates that the veteran's extension had been limited to 
between five and 10 degrees.  Extension must be limited to 30 
degrees in order to warrant a higher evaluation.

Thus, the evidence supports a separate grant of a 30 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The preponderance of the evidence is 
against a disability rating higher than 30 percent under the 
provisions of Diagnostic Code 5261 and against a disability 
rating higher than 30 percent under the provision of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.


ORDER

A 30 percent disability rating is granted for residuals of a 
left knee shrapnel fragment wound, post traumatic arthritis, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.  

The currently-assigned 30 percent evaluation is continued for 
residuals of a left knee shrapnel fragment wound, relaxed 
ligaments, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

